DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 08/28/2022. This Action is made FINAL.
Claims 1-13 received on 08/28/2022 are considered in this office action. Claims 1-13 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022 is being considered by the examiner.

Response to Arguments
In the Remarks, the Applicant argues that 
Regarding claims 1, 6 and 10, Bhalla fails to disclose the following additional new limitation, the plurality of scheduled actions of the vehicle is displayed in an end part of the first display and the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display (Remarks, pg 5-7);
Regarding claims 4, 8 and 12, Bhalla in view of Masatake fails to teach whether the action is performed by the driver or autonomously.
Examiner respectfully disagrees. 
Regarding (a), Bhalla teaches the plurality of scheduled actions of the vehicle is displayed in an end part of the first display and the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display (Modified FIGs. 4A and 7A-7B; par [0157]: “The description of the embodiments has been presented for purposes of illustration and description, but is not intended to be exhaustive or limited to the embodiments in the form disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention”; par [0043]: “The following description is made for the purpose of illustrating the general principles of one or more embodiments and is not meant to limit the inventive concepts claimed herein. Further, particular features described herein can be used in combination with other described features in each of the various possible combinations and permutations”, wherein the various arrangements of the “turn-by-turn navigation” displayed on the HUD as shown in FIGs. 4A and 7A-7B indicate that the arrangement of the HUD can be rearranged such that the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display, as rearrangement is a modification and variation apparent to those of ordinary skill in the art not departing from the scope and spirit of the invention, i.e. design choice that does not affect the operation of the display). 


    PNG
    media_image1.png
    638
    1166
    media_image1.png
    Greyscale

Modified FIGs. 4A and 7A-7B

Regarding (b), Masatake is in the same field as Bhalla of displaying scheduled actions to the driver and teaches a scheduled action of the plurality of scheduled actions, whether the scheduled action is to be manually performed by a driver or to be performed by autonomous driving is displayed (Modified FIG. 3; FIG. 3-8; par [0043]: “Further, the control unit 25 displays the vehicle behavior information 42 indicating the information of the scheduled travel speed of the vehicle 1 when passing through the respective transit points in association with the icons 36 C to 36 corresponding to the transit points included in the automatic drive interval”, wherein a scheduled action in between the autonomous driving section would be performed by autonomous driving, while scheduled action outside the autonomous driving section is to be manually performed by a driver, as shown in Modified FIG. 3 below). A driver and those of ordinary skill in the art looking at the scheduled actions or waypoints can identify which scheduled actions would be done autonomously and manually.


    PNG
    media_image2.png
    467
    1212
    media_image2.png
    Greyscale

Modified FIG. 3 of Masatake

For the reason above, Applicant’s arguments are not persuasive, and therefore the rejections of claims 1-13 are maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 5, 9 and 13, the limitation "a scheduled action of the plurality of scheduled actions is cleared from the second display device" renders the claim indefinite because “the plurality of scheduled actions” is displayed on the first display device, while the second display device displays “a part of the plurality of scheduled actions”, as recited in independent claims 1, 6 and 10. For examination purposes, the Examiner will interpret "a scheduled action of the plurality of scheduled actions is cleared from the second display device" as "a scheduled action of the part of the plurality of scheduled actions is cleared from the second display device."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




Claim 1, 2, 5, 6, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla (US 20190204827 A1).

    PNG
    media_image1.png
    638
    1166
    media_image1.png
    Greyscale

Modified FIGs. 4A and 7A-7B

    PNG
    media_image3.png
    347
    731
    media_image3.png
    Greyscale

Modified FIG. 9F

Regarding claim 1, Bhalla teaches A vehicle display device, comprising: 
a first display device provided inside a vehicle cabin (FIG. 2A; par [0057]: “Examples of a display device include, but are not limited to, a head-up display (or heads-up display) 410 (FIG. 2A), a dashboard display 420 (FIG. 2A), an infotainment console 430 (FIG. 2A), a virtual reality display, an augmented reality display, a light indicator, or a mobile electronic device.”, wherein “an infotainment console” corresponds to a first display device); 
a second display device provided at a vehicle upper side of the first display device, inside the vehicle cabin, and separately from the first display device (FIG. 2A; par [0063]: “The head-up display 410 comprises one or more augmentations positioned on a windshield of the vehicle 100, wherein each augmentation comprises digital/virtual information (e.g., information that supplements an exterior view in front of the vehicle). The system 200 is configured to support different head-up displays implemented using different augmented reality technologies. For example, the one or more augmentations of the head-up display 410 are projected onto the windshield using projection technology (e.g., a full-windshield projection system), creating one or more augmented reality overlays. As another example, the windshield comprises a transparent area/display designated as the head-up display 410, and the one or more augmentations of the head-up display 410 are displayed on the transparent area/display”, wherein FIG. 2A shows the head-up display provided at a vehicle upper side of the first display device, inside the vehicle cabin, and separately from the first display device); 
a memory; and a processor connecting to the memory and being configured to (par [0004]: “One embodiment provides a system comprising at least one processor and a non-transitory processor-readable memory device storing instructions that when executed by the at least one processor”): 
display a plurality of scheduled actions of the vehicle on the first display device (FIG. 9F; par [0120]: “FIG. 9F illustrates an example UI 580F displayed on a navigation tab 582 of an infotainment console 430 inside a vehicle 100 in autonomous drive, in accordance with an embodiment. In one embodiment, the UI 580F includes, but is not limited to, at least one of the following: (1) route information related to a route the vehicle 100 is on, such as a dynamic map view of the route, turn-by-turn navigation, etc., (2) autonomous supervisory information relating to the autonomous drive (e.g., autonomous indicator information, autonomous supervisory information), such as a circular icon 520, and (3) features allowing a user inside the vehicle 100 to make adjustments to the autonomous drive, such as update the route to an alternative route, add a stop, safe stop, etc.”), and 
display a part of the plurality of scheduled actions on the second display device (Modified FIGs. 4A and 7A-7B, wherein the “turn-by-turn navigation” displayed on the HUD as shown in FIGs. 4A and 7A-7B shows the upcoming scheduled action, which is a part of the plurality of scheduled actions), 
wherein the plurality of scheduled actions of the vehicle is displayed in an end part of the first display (FIG. 9F, wherein plurality of scheduled actions of the vehicle is displayed on the left side of the display) and the part of the plurality of scheduled actions is displayed in an end part of the second display (Modified FIGs. 4A and 7A-7B, wherein the “turn-by-turn navigation” shows the upcoming action, thus corresponds to the part of the plurality of scheduled actions, and is displayed in either the left side or the right side as shown in Modified FIGs. 4A and 7A-7B), but fails to specifically teach the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display.
However, in various embodiments, Bhalla teaches wherein the plurality of scheduled actions of the vehicle is displayed in an end part of the first display and the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display (Modified FIGs. 4A and 7A-7B; par [0157]: “The description of the embodiments has been presented for purposes of illustration and description, but is not intended to be exhaustive or limited to the embodiments in the form disclosed. Many modifications and variations will be apparent to those of ordinary skill in the art without departing from the scope and spirit of the invention”; par [0043]: “The following description is made for the purpose of illustrating the general principles of one or more embodiments and is not meant to limit the inventive concepts claimed herein. Further, particular features described herein can be used in combination with other described features in each of the various possible combinations and permutations”, wherein the various arrangements of the “turn-by-turn navigation” displayed on the HUD as shown in FIGs. 4A and 7A-7B indicate that the arrangement of the HUD can be rearranged such that the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display, as it is a modifications and variations apparent to those of ordinary skill in the art not departing from the scope and spirit of the invention).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the display’s arrangement of the heads-up display device, as shown from various embodiments of Bhalla, such that the part of the plurality of scheduled actions is displayed in an end part of the second display corresponding to the end part of the first display because they both perform the function of displaying information to the driver and rearranging the part of the plurality of scheduled action would not have modified the operation of the device (See MPEP 2144.04 – Rearrangement of Parts).

Regarding claim 2, Bhalla teaches the vehicle display device of claim 1. Bhalla further teaches wherein: the first display device is provided at an instrument panel, at a vehicle front side of a driving seat (FIG. 2A; par [0057]: “Examples of a display device include, but are not limited to, a head-up display (or heads-up display) 410 (FIG. 2A), a dashboard display 420 (FIG. 2A), an infotainment console 430 (FIG. 2A), a virtual reality display, an augmented reality display, a light indicator, or a mobile electronic device.”, wherein “an infotainment console” is located an instrument panel, at a vehicle front side of a driving seat); and the second display device is a heads-up display device configured to project onto a projection surface (FIG. 7A-7C; par [0063]: “The head-up display 410 comprises one or more augmentations positioned on a windshield of the vehicle 100, wherein each augmentation comprises digital/virtual information (e.g., information that supplements an exterior view in front of the vehicle). The system 200 is configured to support different head-up displays implemented using different augmented reality technologies. For example, the one or more augmentations of the head-up display 410 are projected onto the windshield using projection technology (e.g., a full-windshield projection system), creating one or more augmented reality overlays”; par [0103]: “FIG. 7A illustrates examples of different alerts displayed on a head-up display 410 inside a vehicle 100, in accordance with an embodiment. As shown in FIG. 7A, in one embodiment, the system 200 is configured to selectively display at least one of the following on the head-up display 410 based on a state of the vehicle 100: (1) an alert 717 indicative of turn-by-turn navigation and/or road conditions of a roadway the vehicle 100 is on (e.g., snow on the roadway).

Regarding claim 5, Bhalla teaches the vehicle display device of claim 1. Bhalla further teaches wherein a scheduled action of the plurality of scheduled actions is cleared from the second display device in a case in which a location or a timing of the scheduled action has been passed (Modified FIGs. 4A and 7A-7B, wherein “turn-by-turn navigation alert” inherently teaches a scheduled action of the plurality of scheduled actions is cleared from the second display device in a case in which a location or a timing of the scheduled action has been passed,  as the “turn-by-turn navigation” provides up-to-date routing guide to the destination, thus when a scheduled action is completed, it would update to show the new upcoming action).

Regarding claim 6, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 1, and therefore is rejected on the same basis.

Regarding claim 9, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 5, and therefore is rejected on the same basis.

Regarding claim 10, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 1, and therefore is rejected on the same basis.

Regarding claim 13, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 5, and therefore is rejected on the same basis.

Claims 3, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of Lo (US 20090112462 A1).

    PNG
    media_image4.png
    627
    1051
    media_image4.png
    Greyscale

Modified FIGs. 8C-8D

Regarding claim 3, Bhalla teaches the vehicle display device of claim 1. Bhalla teaches wherein an earliest of a plurality of scheduled actions is displayed more emphatically than another of the plurality of scheduled actions (Modified FIGs. 8C-8D, wherein the upcoming action, or an earliest of a plurality of scheduled actions, is bolded or displayed more emphatically than another of the plurality of scheduled actions), but fails to specifically teach doing so for the plurality of scheduled actions in the first display.
However, in the same field of endeavor, Lo teaches an earliest of the plurality of scheduled actions is displayed more emphatically than another of the plurality of scheduled actions (Lo FIG. 3A-3F; Lo par [0034]: “In the present invention, as shown in FIGS. 3A-3D, the route guidance list has a layered structure to prioritize the information associated with maneuvering actions at the locations closer to the current vehicle position. Thus, the first entry (data field) 83a differs from the rest of the entries (data fields) 83b and 83c in that the first entry 83a shows the information in more detail with larger graphic images or icons because it relates to the next immediate action (maneuver)”).
Bhalla and Lo are considered to be analogous to the claimed invention because both are in the same field of providing the driver with scheduled maneuver taken by the driver or vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the list of scheduled actions of Bhalla by emphasizing the upcoming scheduled action as taught by Bhalla and Lo. Doing so will allow the user to easily view the immediate upcoming maneuver, thus enhancing the driver’s driving or riding experience. 

Regarding claim 7, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 3, and therefore is rejected on the same basis.

Regarding claim 11, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 3, and therefore is rejected on the same basis.

Claim 4, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bhalla in view of in view of MASATAKE (JP 2018100867 A).

MASATAKE was cited in the IDS received on 09/25/2020, which contains the English translation which the Examiner has referenced.


    PNG
    media_image2.png
    467
    1212
    media_image2.png
    Greyscale

Modified FIG. 3
Regarding claim 4, Bhalla teaches the vehicle display device of claim 1. Bhalla further teaches wherein: the vehicle is switchable between autonomous driving and manual driving (Bhalla Abstract: “The handoff protocol comprises providing information to at least one input/output (I/O) device inside the vehicle as an alert of an upcoming transition from operating the vehicle in the autonomous mode to a manual mode”, thus indicating switchable between autonomous driving and manual driving); and 
a scheduled running path of the vehicle (FIG. 9F), and, in a different display, further teaches whether a scheduled action is to be manually performed by a driver or to be performed by autonomous driving is displayed (Bhalla FIG. 8C-8D; Bhalla par [0108]: “FIG. 8C illustrates another example UI 870 displayed on a dashboard display 420 inside a vehicle 100 in the manual mode, in accordance with an embodiment. […] For example, as shown in FIG. 8C, if the vehicle 100 is in the manual mode, the system 200 is configured to display […] an alert 874 indicative of turn-by-turn navigation […], or an autonomous indicator 875 (displayed only if autonomous drive is available for the vehicle 100)”; Bhalla par [0109]: “As shown in FIG. 8D, in one embodiment, if the vehicle 100 is in the autonomous mode, the system 200 is configured to display […] (3) an autonomous mode indicator 811 indicative of the vehicle 100 in autonomous drive, […] (7) an alert 814 indicative of trip-by-trip navigation, […] (10) a set of alerts/notifications providing autonomous supervisory information, such as a dynamic circular icon 520, a supervisory level label 521, and a countdown timer 522”, wherein Bhalla teaches that if the “mode indicator” is in manual mode, the alerts of the turn-by-turn navigation indicates that the scheduled action is to be manually performed) and a distance to the scheduled action (FIG. 8C, wherein “0.89 mi” is left until the upcoming maneuver), but fails to specifically teach a scheduled action of the plurality of scheduled actions, whether the scheduled action is to be manually performed by a driver or to be performed by autonomous driving is displayed, in addition to the distance to the scheduled action and a scheduled running path of the vehicle.
However, MASATAKE teaches a scheduled action of the plurality of scheduled actions, whether the scheduled action is to be manually performed by a driver or to be performed by autonomous driving is displayed (Modified FIG. 3; FIG. 3-8; par [0043]: “Further, the control unit 25 displays the vehicle behavior information 42 indicating the information of the scheduled travel speed of the vehicle 1 when passing through the respective transit points in association with the icons 36 C to 36 corresponding to the transit points included in the automatic drive interval”, wherein a scheduled action in between the autonomous driving section would be performed by autonomous driving, while scheduled action outside the autonomous driving section is to be manually performed by a driver, as shown in Modified FIG. 3), in addition to the distance to the scheduled action (FIG. 3-8; par [0043]: “the driving behavior information 42 is not limited to the scheduled traveling speed in the automatic driving section, and may be a required driving distance, a required time, or the like to a route corresponding to each icon”, wherein FIGs. 3-8 shows the required time to the waypoint next to each icon, which can be replaced with distance to the scheduled action) and a scheduled running path of the vehicle (FIGs. 3-8, wherein the right portion “map screen 19” or the waypoint icons show a scheduled running path of the vehicle).
MASATAKE is considered to be analogous to the claimed invention because it is in the same field of providing the driver with scheduled maneuver taken by the driver or vehicle. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first display (Bhalla FIG. 9F) of Bhalla with teachings of MASATAKE and display autonomous and manual sections along the path and information indicating the vehicle’s behavior within the autonomous operation section (MASATAKE par [0008]). Doing so will allow the user to recognize the behavior of the moving body in the automatic driving section while appropriately identifying the automatic driving section and the manual driving section (MASATAKE par [0012]), thus aiding the driver’s understanding of the upcoming maneuvers.	

Regarding claim 8, it recites a method with similar claim limitations to those performed by the vehicle display device recited in claim 4, and therefore is rejected on the same basis.

Regarding claim 12, it recites a non-transitory recording medium, when executed, performing similar claim limitations to those performed by the vehicle display device recited in claim 4, and therefore is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MURAMATSU (US 20170160552 A1) teaches a head-up display unit and a controller configured to change an arrangement of information, which also includes navigation information image portion which is generated based on the route guidance information and shows a road shape, a display indicating lanes, a display indicating a distance (in this example, 300 m) to a course change point, such as a right/left turn point, and a display indicating a course change direction.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                         

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668